Case 8:18-mj-00518-DUTY Document 3 Filed 10/05/18 Page 1 of 2 Page |D #:375

AO 93 (Rev. 12/09) Search and Seizu)'e Warrant (Page 2)

 

 

Return
Case No. .‘ Data d tinze$? warr lant execu d. Copy of warrant and inventory left with.'
SAlS- 518M 1€1[3121617 511~5“15/ 3!15“1»14\ §eim timer

 

 

 

Inventol y made in the presenceoj’

%11 am ela@t> .@;011 usi o¢WLQM/,V+v\ name wave

 

Inventol y of the prope1 ly taken and name of any person(S) seized:

[Please provide a desciiption that Would be sufficient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of documents, as opposed to “miscellaneous documents”) as well as the approximate
volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon.] 1

 

Certl`/?cation (by officer present during the execution of the warrant)

 

l declare under penalty of perjury that l ain an ojicer who executed this warrant and that this inventory is correct and
was returned along with the original warrant to the designated judge through a filing with the Clerk's Ojj‘ice.

Date.' 0 ig AYW`_ ¥_:Z:`:`“W< ,

Executing o]]icer’s§ nat 'e

Ho@v\\!/ V/[¢\`Q@. QQQCWGQ ’éif’i@r\`i"

P11`nted name and titlev

 

 

 

AUSA: Jake Nate, 714-338~3549

¢>qLOH US

Q"ilvn s$°§

@:: C…s€
Enforcement

Homeland Security Investigations

d g§-]PtHleB§i%‘-WUTY Documem 3 Filed 10/05/18 Page 2 012 Page lD #: 376
an u

St OmS

off ce of the épecial Agent' m Charge

501 West Ocean Boulevard, _Suite 7200
Long Beach, California 90802

 

 

 

 

 

sEARCH INVENTORY
Premises/Name: 1 SGMK Date:
ZIMEK F¢»»'Owce 971/aman /z/). #/ézf tea 04 /c> /3//%
Article Description Qty Unit Location
Item#
001 La Ceti(\/c,\<, S~;lce,r a 639 \/ “ Tézef’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of lPages

 

